PRICE, Judge
(concurring) :
I concur in the result reached in this decision but do not subscribe to the degree of care assessed to the owner of the animal in the cited case of Womack v. Rhymes, relied on herein.
I am of the opinion the burden placed on the owner of the animal to explain the sometimes “unknown event” is unreasonable and inequitable. The burden of showing freedom from negligence by evidence of having taken all precautions expected of a reasonable person to prevent livestock from escaping as stated in Primeaux v. Kinney, 256 So.2d 140 (La.App.3rd Cir. 1971) is the better rule and would allow recovery under the circumstances as shown in this case.